DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Board et al. (US 10,800,441 B2).
Regarding claim 24, Board et al. discloses a steering wheel assembly for a vehicle, comprising:
a support member (the member that mounts to 26) having a base portion connectable to a vehicle steering column (44) and first and second support arms (the members that the rod-like portions of 55 and 56 extend into as shown in Figure 3) extending substantially in the same direction as a steering axis (the axial centerline of 44) from the base portion;
a steering wheel (52) rotatable about the steering axis and having first (the left 28 in Figure 3) and second (the right 28 in Figure 3) rim portions pivotable about first (the axis that the first rim pivots about) and second (the axis that the second rim pivots about) pivot axes, respectively, between a steering position (Figure 4) and a folded position (Figure 3), each of the first and second rim portions having a first end (where 48 is located) adjacent the first support arm and a second end (the end of each 28 closest to 44) adjacent the second support arm;

at least one second linear actuator (56) having a second mounting portion (the bottom half of 56 in Figure 3) connected to the support member adjacent the second support arm and a second driving portion (the top half of 56 in Figure 3) operably connected to the second ends of the first and second rim portions (56 moves 28 thus meeting the claim limitation), linear motion of the second driving portion relative to the second mounting portion and the first driving portion relative to the first mounting portion pivoting the first and second rim portions about the first and second pivot axes (Column 5 / Lines 18-24).
Allowable Subject Matter
Claims 1 and 3-23 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim 24 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADAM D ROGERS/Primary Examiner, Art Unit 3656